Citation Nr: 1515241	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  03-18 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a pulled groin muscle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to January 1967.  He later served on active duty for training (ACDUTRA) from July 11 to July 24, 1993, and on inactive duty for training (INACDUTRA) from July 9 to July 10, 1993, and from February 5 to February 6, 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2004, the Veteran testified at a hearing before a Decision Review Officer.  In June 2012, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the electronic claims file.

The claim was remanded by the Board in July 2013 and September 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the September 2014 remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remand with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board, most recently, remanded this claim in September 2014.  Unfortunately, as above noted, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall, at 271.

The Veteran asserts he has a disability manifested by a pulled groin muscle that is related to service.  

In September 2014, the Board determined that additional development of the evidence was needed concerning the instant claim.  The remand ordered that the following development take place:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed left groin strain.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examination should include a hip x-ray as suggested by the March 2014 VA examiner, and any other diagnostic testing that would aid in providing a well-reasoned opinion.  The reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed left groin strain had its clinical onset in service or is otherwise related to service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

This ordered examination took place in October 2014.  Review of the record shows that the examining physician, in diagnosing left groin muscle strain (with a date of diagnosis of July 24, 1993), noted the Veteran was treated at that time for muscle strain.  The examiner added that three years ago the Veteran underwent a hernia operation.  The report noted that imaging studies had not been performed.  The examiner opined that it was less likely as not that the Veteran's diagnosed left groin strain had its clinical onset in service or is otherwise related to service.  He added that in the absence of any discomfort from 1993 until three years ago it was unlikely that the Veteran's hernia repair was related to the in-service groin strain.  The examination findings are nevertheless inadequate.  While the Board's September 2014 remand clearly requested that a "hip x-ray" be taken in conjunction with the examination, it was not.  Stegall.  This X-ray was requested based on the recommendation by the March 2014 VA examiner.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing incomplete findings, the Board finds that a remand for an addendum to the October 2014 examination -- and possibly a new examination -- is necessary in order to determine the etiology of the Veteran's diagnosed left groin strain.

Therefore, in light of the above-cited Stegall violation, in order to afford the Veteran all due process considerations, an addendum opinion must be again sought.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ must return the Veteran's claim to the examiner who conducted the October 2014 VA examination (and supplied an opinion as to the etiology of the Veteran's claimed left groin strain), or to a qualified medical professional if the October 2014 examiner is unavailable, to provide an addendum opinion.  Before this addendum is supplied, left hip X-ray findings should be obtained.  All pertinent medical records associated with the Veteran's electronic claims folder should be made available to the VA examiner for review.  In the event that any indicated evaluations, studies, and tests are deemed to be necessary by the examiner this should be accomplished.

The examiner is asked to provide an opinion as to the following question, with specificity:

Is it at least as likely as not (50 percent or greater possibility) that the Veteran's diagnosed left groin strain had its clinical onset in service or is otherwise related to service.

A rationale for the requested opinion should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

All records in the VBMS system must be made available to the examiner, and the examiner must specify in the examination report that the VBMS electronic claims file has been reviewed.
 
2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the ordered development has been conducted and completed in full.  In particular, the AOJ should determine whether the responding medical professional responded to the question posed, as well as to confirm that left hip X-ray studies were completed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).
 
3.  After completion of the foregoing, the AOJ should adjudicate the issue on appeal.  In adjudicating this matter, the AOJ must review all evidence associated with the record, including that associated with the record subsequent to the issuance of the December 2014 Supplemental Statement of the Case (SSOC) by the Appeals Management Center.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




